DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application on 11 November 2021 after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 11 November 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2018/0158485 (effectively filed 23 February 2015) (“Krahnstoever”); US Patent Application Publication 2014/0013367 (published 09 January 2014) (“Elhag”); US Patent 7,698,566 (patented 13 April 2010) (“Stone”); Brian Lister et al., Managing Radio (2009) (archived by the WayBackMachine, https://web.archive.org/web/20090719084315/ http://www.soundconcepts.ltd.uk/managingradio/a211.html, 19 July 2009) (“Lister”) and US Patent Application Publication 2019/0082203 (effectively filed 11 September 2017) (“Bowman”) and US Patent Application Publication 2013/0254806 (published 26 September 2013) (“Alam”)
Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krahnstoever, Elhag, Stone, Lister, Bowman, Alam and US Patent Application Publication 2012/0036048 (published 9 February 2012) (“Robb”).
Claim 1 is drawn to “an electronic device.” The following table illustrates the correspondence between the claimed electronic device and the Krahnstoever reference.
Claim 1
The Krahnstoever Reference
“1. An electronic device, comprising:
“a processor;
“a memory coupled to the processor, the memory containing instructions, which when executed by the processor, perform the steps of:
The Krahnstoever reference similarly describes a media sharing system 102 that includes a processor 202 and memory 206 that stores instructions for exaction by processor 202. Krahnstoever at ¶¶ 33–37, FIGs.1, 2.
“receiving a plurality of audio data files associated with a radio station,

Id. at ¶¶ 14–28, FIG.1 The streams include programming content from radio shows, meaning the streams are associated with radio stations. Id. at ¶¶ 20, 24. Media sharing system 102 implements an ingest module 302, a recording module 308 and transcoding module 309. Id. at ¶¶ 38–50, FIG.3. Ingest module 302 receives a stream from a broadcaster system 104. Id. Recording module 308 then records the stream as a plurality of audio data files in the form of media stream segments that include multiple chunks. Id. Transcoding module 309 receives the chunks and creates several versions with different quality levels and different formats. Id. Each chunk is associated with time-of-day information, such as a clock time indicating the chunk start time. Id. at ¶¶ 41, 42. The chunk start time corresponds to the claimed time-of-day information since Krahnstoever’s chunk start time refers to the wall time at which the chunk was received by a media sharing system 102. Id. at ¶¶ 41, 42.

Though Krahnstoever contemplates that the broadcaster system 104 may be associated with a radio station, id. at ¶ 24, the reference does not describe a credential reader in a booth on the premises of a radio station that determines a user name and transmits the user name to media sharing system 102.
“receiving one or more pieces of metadata, wherein each of the one or more pieces of metadata 
associating each of the one or more pieces of metadata and the user name with one or more audio data files based on the time-of-day information;
Id. The times are used to identify the stream chunks for clip creation. Id. at ¶¶ 19, 22.
Krahnstoever also describes that the media sharing system 12 receives programming information from broadcaster system 104. Id. at ¶ 19. The programming information is associated with the stream and the time data, such as the different programs included in the stream. Id. Krahnstoever, however, does not describe associating the streams and times with a user credentials, particularly a user name.

“receiving a tally-on event from a broadcast console device;
“associating the tally-on event with the login event;
“receiving a tally-off event from the broadcast console device; 
“associating the tally-off event with the tally-on event; 
“computing a duration based on the tally-on event and the tally-off event; and
The Krahnstoever reference describes receiving a media stream from a broadcaster system 104A, B and also describes generating segments/clips from the media streams based on input from user devices 106. The reference describes associating the media stream with programming information, such as the start time and the end time of programs contained in the stream and the duration of the stream, its programming, its chunks and its segments. Krahnstoever at ¶¶ 19, 20, 25, 51. The broadcaster system and user devices provide the information directly to media sharing system 102. Id. Yet, Krahnstoever does not describe how 
Accordingly, Krahnstoever does not describe media sharing system 102 as receiving a login event, a tally-on event and a tally-off event. Krahnsotever also does not describe associating the tally-on with a login event and the tally-off event with the tally-on event. And Krahnstoever does not compute a duration based on the tally-on and the tally-off events.
creating a media item including a content descriptor, wherein the content descriptor contains information including the tally-on event, tally-off event, and login event.”
Krahnstoever similarly creates a media item in the form of a media clip. The media clip includes a content descriptor, or metadata. The metadata includes information relating to the tally-on event, tally-off event and login event information since the metadata includes a start time, duration and identifier. However, the media clip does not include information about the tally-on event, the tally-off event and the login event since the clip is formed as a separate piece of media extracted from the media chunks/segments.

Table 1
The table above shows that the Krahnstoever reference describes a media sharing system 102 that is similar to the claimed electronic device. Krahnstoever’s media sharing system 102 differs from the claimed electronic device since it does not receive a user name from a credential reader for a broadcast booth on the premises of a radio station associated with 
The differences between the claimed invention and the Krahnstoever reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Krahnstoever describes that broadcaster system 104 may be part of a radio station. Krahnstoever at ¶ 24, FIG.1. Additionally, Krahnsteover describes that media sharing system 102 associates each stream with programming information received from broadcaster system 104, which includes information identifying the programs included in a stream. Krahnstoever at ¶ 19. This suggests using any readily conceivable identifiers, such as the name of the program and the name of the program’s host.
The Elhag reference describes a broadcasting system where multiple broadcasters 102 operating respective client-side publishers (CSPU) share a single broadcasting channel administered by a server-side monitor (SSM). Elhag at Abs., ¶¶ 29–33, 51–59, FIG.1. To assist the system in sharing the Id. at ¶¶ 34, 52, 60, 87, 88, 94, 95, 101, 108, 117, 125, 126. The precise method for entering a user name into each CSPU with is not detailed by Elhag.
The Stone reference describes a scheme for accessing an online resource. Stone at Abs., cols.1–3. In one embodiment, Stone includes a card reader at a client computer. Id. at col. 3 ll. 50–62, col. 4 ll. 11–20. The user uses the card reader to enter a username and password, which is transmitted to a server for authentication. Id. If verified by the authentication server, the user is allowed to access the online resource. Id. at col. 4 l. 21 to col. 5 l. 3.
Krahnstoever does not describe in detail the organization of a radio station. The Lister reference provides a technological overview for a radio station. Lister at 1. The station includes a program chain between the broadcaster and the audience. Id. The program chain includes at least one broadcast studio, or booth, built on the radio station’s premises. Id. at 2–9. In a more robust setting, several studios may be collocated. Id. Each broadcast studio includes several audio sources, such as microphones, a CD player, an MP3 player, telephone lines and an audio playback computer. Id. Lister also recognizes the growing importance of the computer, and envisions using it for overtaking most of the recording, playback and management functions. Id. at Id. at 23, 24.
The Krahnstoever, Elhag, Stone and Lister references discussed above provide pieces that one of ordinary skill in the art would have reasonably recognized as fitting together in larger puzzle. Krahnstoever describes a computerized system for radio broadcasting and tagging program content with metadata to identify the content and determine the time it was broadcast. In basic terms, a computerized broadcaster system 104 records and transmits audio and tagging metadata to media sharing system 102. Elhag teaches and suggests an improvement to Krahnstoever’s basic system, where a user name is associated with each broadcast for purposes of accessing a shared audience channel, archiving and retrieval. The Stone reference describes a credential reader and details concerning how Krahnstoever’s online broadcasting system may use the credential reader to identify and authenticate users. The Lister reference provides important background information on the radio station embodiment suggested by Krahnstoever—particularly the typical organization of a radio station and its studios. Lister teaches and suggests including a computer in a radio station’s studios/booths for multiple broadcasting purposes.
Accordingly, when implementing Krahnstoever’s system, one of ordinary skill in the art would have reasonably used the computer typically located in radio station’s broadcasting studios/booths to implement See Stone at col. 3 ll. 50–62, col. 4 ll. 11–20; Elhag at ¶¶ 69–70, FIG.5. And it would have been obvious to additionally associate the received user name with a broadcaster’s stream to facilitate stream management and identification, particularly for clip generation. See id. at ¶¶ 125, 126. For example, it would have been obvious to associate a login event and user name with a generated clip. See id.
In addition to the above modifications, the Bowman reference suggests a further modification that would add tally-on and tally-off events and associating them with a login event (e.g., a user name) and each other to create segments/clips. Like Krahnstoever, the Bowman reference describes a system for producing, distributing and archiving media streams. One of ordinary skill in the art would have recognized that the Bowman reference provides one possible mechanism for provisioning programming information from a broadcaster system to a central media sharing system. In particular, Bowman provides on-air talent the ability to mark, in real-time, programming clips within a media stream by using a kill switch on a Id. Bowman’s cloud-based system 112—the functional equivalent of Krahnstoever’s media sharing system—receives the marked stream and uses the “on” and “off” marks to automatically generate clips from the stream, which it then stores and serves to end users. Id. at ¶¶ 5, 21, 23, 26, FIG.2. An authorized user logs in to Bowman’s system 112 either before or after creation of the media stream to provide the instructions used to automatically generate clips from a marked stream. Id. at ¶¶ 5, 6, 10, 12, 20, 21, 30. Through these administrator-provided instructions, Bowman’s system links, or associates, the administrator’s login event to media stream tally-on events. See id.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to further modify Krahnstoever’s system to include a microphone kill switch in at least one of broadcaster systems 104A, B. The microphone’s “on” and “off” events, along with a media stream, and login credentials (as suggested by Elhag and Stone) would then be transmitted to media sharing system 102. Based on instructions input system 102 by an authorized user, system 102 would automatically generate segments/clips from the “on” and “off” markers, the login event (e.g., user name) and the media stream. Krahnstoever’s system 102 would, for example, See Krahnstoever at ¶¶ 49, 50.
The Alam reference describes a system and method for storing and sharing media clips. Alam at Abs., Alam teaches storing the media clips as metadata files in a database. Alam at ¶¶ 14, 42, 43. Rather than storing each media clip as a separate audiovisual file as in Krahnstoever, the clips contain media data specifying an identifier, a start time and a duration. See id. This allows for the media clips to be defined by reference as portions within a larger media stream. Id. Read in light of Krahnstoever’s system, which stores clips of media streams, this would have reasonably suggested storing Krahnstoever’s clips using a set of metadata that includes an identifier, start time and duration. For example, based on Elhag’s and Stone’s teachings on tagging streams with a broadcaster’s user name and identifying the user name based on a login event, it would have been obvious to identify a clip with a user name gleaned from a login event. Based on Bowman’s teachings concerning the automatic generation of clips based on a marked stream, it would have been obvious to specify a clip start time with a tally-on event from a mark made by a microphone kill switch. And, again based on Bowman’s teachings, it would have been obvious to specify a clip duration 
Claim 4 depends on claim 1. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the steps of:
receiving a search query, wherein the search query includes a time of day;
identifying one or more of the plurality of audio data files having associated metadata that matches the search query; and
outputting an audio stream comprised of the one or more of the plurality of audio data files having associated metadata that matches the search query.
Similarly, Krahnstoever’s media sharing system 102 implements a user module 311, a creation module 310 and a media module 312. Khranstoever at ¶ 38, FIG.3. User module 311 receives clip start/stop queries from users. Id. at ¶¶ 53–65, 72, 73, FIG.5. User module 311 maps these start/stop time queries into time-of-day queries. Id. Creation module 310 receives the time-of-day queries and identifies chunks whose associated time-of-day information falls within the start-stop time period specified by the converted user query. Id. Creation module 310 then creates a clip and media module 312 streams the clip to the user or any user that later searches for the clip. Id. For the foregoing reasons, the combination of the Krahnstoever, 
Claim 5 is drawn to “an electronic device.” The electronic device comprises the following elements:
Claim 5
The Prior Art
“5. An electronic device, comprising:
“a processor;
“a memory coupled to the processor,
“a broadcast console interface,
“the memory containing instructions, which when executed by the processor, perform the steps of:
The Krahnstoever reference similarly describes a media sharing system 102 that includes a processor 202 and memory 206 that stores instructions for exaction by processor 202. Krahnstoever at ¶¶ 33–37, FIGs.1, 2. Media sharing system 102 also interfaces with a broadcast console interface at a broadcaster system 104A, 104B. Id. at ¶ 14, FIG.1.
receiving an audio signal associated with a radio station;
“compressing the audio signal;
“creating a plurality of audio files, wherein each audio file comprises a portion of the compressed audio signal;
Media sharing system 102 executes a method for creating media clips from streams received from broadcaster systems 104 over a network 108 and to share those media clips with user devices 106. Id. at ¶¶ 14–28, FIG.1 The streams include programming content from radio shows, meaning the streams are associated with radio stations. Id. at ¶¶ 20, 24. Media sharing system 102 implements an ingest module 302, a recording module 308 and transcoding module 309. Id. at ¶¶ 38–50, FIG.3. Ingest module 302 receives a stream from a broadcaster system 104. Id. Recording module 308 then records the stream as a plurality of audio data files in the form of media stream segments that include multiple chunks. Id. Transcoding module 309 receives the Id.

Though Krahnstoever contemplates that the broadcaster system 104 may be associated with a radio station, id. at ¶ 24, the reference does not describe a credential reader in a booth on the premises of a radio station that determines a user name and transmits the user name to media sharing system 102.
“associating a time of day and the user name with each audio file; and
Each transcoded media stream chunk is associated with a chunk start time corresponding to the claimed time-of-day information since Krahnstoever’s chunk start time refers to the wall time at which the chunk was received by a media sharing system 102. Id. at ¶¶ 41, 42. Media sharing system 102 also receives and associates each chunk with the claimed start time metadata (e.g., a playback time indicating how far into the stream the chunk is to be presented by a media player) and the claimed end time metadata (e.g., time duration of the chunk, which expresses end time relative to the wall time and start time). Id. The times are used to identify the stream chunks for clip creation. Id. at ¶¶ 19, 22.
Krahnstoever also describes that the media sharing system 12 receives programming information from broadcaster system 104. Id. at ¶ 19. The programming information is associated with the stream and the time data, such as the different programs included in the stream. Id. 
;
Media sharing system 102 transmits and stores the chunks in a transcoded segment storage (not shown)—for example, a storage area network implementation of storage device 208. See id. at ¶¶ 35, 38, 41, 63.
“receiving a tally-on event from the broadcast console interface;
“associating the tally-on event with a time-of-day;
“receiving a tally-off event from the broadcast console interface;
“associating the tally-off event with the tally-on event; and
“computing a duration based on the tally-on event and the tally-off event.”
The Krahnstoever reference describes receiving a media stream from a broadcaster system 104A, B and also describes generating segments/clips from the media streams based on input from user devices 106. The reference describes associating the media stream with programming information, such as the start time and the end time of programs contained in the stream and the duration of the stream, its programming, its chunks and its segments. Krahnstoever at ¶¶ 19, 20, 25, 51. The broadcaster system and user devices provide the information directly to media sharing system 102. Id. Yet, Krahnstoever does not describe how the information is generated, provided and stored.
Accordingly, Krahnstoever does not describe media sharing system 102 as receiving a login event, a tally-on event and a tally-off event. Krahnsotever also does not describe associating the tally-on with a login event and the tally-off event with the tally-on event. And Krahnstoever does not compute a 
creating a media item including a content descriptor, wherein the content descriptor contains information including the tally-on event, tally-off event, and login event.”
Krahnstoever similarly creates a media item in the form of a media clip. The media clip includes a content descriptor, or metadata. The metadata includes information relating to the tally-on event, tally-off event and login event information since the metadata includes a start time, duration and identifier. However, the media clip does not include information about the tally-on event, the tally-off event and the login event since the clip is formed as a separate piece of media extracted from the media chunks/segments.

Table 2
The table above shows that the Krahnstoever reference describes a media sharing system 102 that is similar to the claimed electronic device. Krahnstoever’s media sharing system 102 differs from the claimed electronic device since it does not receive a user name from a credential reader for a broadcast booth on the premises of a radio station associated with broadcaster system 104. Media sharing system 102 also does not associate the user name with the stream received from broadcaster system 104. Krahnstoever does not anticipate that media sharing system 102 will receive a login event, a tally-on event and a tally-off event, associate the tally-on event with the login event, associate the tally-off event with the tally-on event and compute a duration based on the tally-off event and the tally-on event. Moreover, Krahnstoever does not form a media item containing information about a tally-on event, a tally-off event and a login event.
As explained in the obviousness rejection of claim 1, incorporated herein, the differences between the claimed invention and the Krahnstoever reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. For the foregoing reasons, the combination of the 
Claim 8 depends on claim 6. The claim further recites the following:
wherein the broadcast console interface comprises a contact closure interface.
The obviousness rejection of claim 6 shows that it would have been obvious to embody at least one of Krahnstoever’s broadcaster systems with a microphone kill switch—i.e., a contact closure interface. See Bowman at ¶¶ 20, 21, FIG.1. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Bowman references makes obvious all limitations of the claim.
Claim 9 depends on claim 5. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of compressing the audio signal into an AAC format.
The Krahnstoever reference describes transcoding received audio signals into multiple formats and quality levels. Krahnstoever at ¶ 40. Krahnstoever does not describe the specific formats used. One of ordinary skill in the art would have known that in media distribution situations, any number of audio formats would be useable. The Robb reference, for example, describes that AAC is a common audio format suitable for transcoding and streaming music to users over a network. Robb at ¶ 42, FIG.6. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to transcode received audio into AAC for clip creation, storage and 
Claim 10 depends on claim 5. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of compressing the audio signal into an mp3 format.
The Krahnstoever reference describes transcoding received audio signals into multiple formats and quality levels. Krahnstoever at ¶ 40. Krahnstoever does not describe the specific formats used. One of ordinary skill in the art would have known that in media distribution situations, any number of audio formats would be useable. The Robb reference, for example, describes that MP3 is a common audio format suitable for transcoding and streaming music to users over a network. Robb at ¶ 42, FIG.6. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to transcode received audio into AAC for clip creation, storage and streaming. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister, the Bowman and the Robb references makes obvious all limitations of the claim.
Summary
Claims 1, 4, 5 and 8–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 
Response to Applicant’s Arguments
The Examiner has fully considered Applicant’s arguments concerning the previously cited references and the instant claim amendments. (Reply at 5–7) (11 November 2021)). The Examiner has considered the comments, but they are rendered moot in light of the new grounds of rejection included in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

3/17/2022